Reversed and Remanded and Majority and Concurring Opinions filed March
5, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00855-CR

                      ALISHA MARIE DRAKE, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 12CR0922

                   CONCURRING OPINION

      The trial court committed fundamental error by (1) holding a venire panel
member in contempt of court when he articulated a religious-based inability to
view the graphic evidence in the sexual-performance-of-a-child case; (2) jailing
him for such “conduct” in open court before the remainder of the panel; and
(3) making charged religious remarks regarding a juror’s role in the process. The
fundamental error deprived appellant of a fair and impartial jury trial.
      I disagree with my colleagues that appellant has shown harm. However, I
conclude that in this context harm need not be shown. Thus, I respectfully concur
in the disposition and judgment only.




                                        /s/       Sharon McCally
                                                  Justice



Panel consists of Justices McCally, Brown, and Wise. (Wise, J. majority).
Publish — Tex. R. App. P. 47.2(b).




                                              2